Citation Nr: 0900790	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-24 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who had recognized 
active service from January 1967 to January 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

In May 1999 the appellant submitted a claim for entitlement 
to service connection for the cause of the veteran's death.  
In a rating decision of June 1999, the RO denied the claim.  
The appellant did not appeal this decision to the Board, and 
it became final.  The appellant sought to reopen her claim in 
September 2006.  In readjudicating the matter, the RO did not 
address whether new and material evidence has been submitted 
to reopen her claim.  Regardless, the Board must do so.  
Thus, the issue presented before the Board has been 
recharacterized to address this issue.

Since certifying her appeal to the Board, the appellant 
submitted new evidence.  She was sent a clarification letter 
to determine whether she wanted the Board to proceed with her 
appeal without the RO first considering the evidence.  The 
appellant returned an executed waiver to the Board in 
December 2008.  Therefore, the Board will make a 
determination considering any newly submitted evidence in the 
first instance.   




FINDINGS OF FACT

1.  Service connection for cause of the veteran's death was 
denied by a June 1999 rating decision.  The appellant did not 
appeal this decision within one year of being notified.

2.  Evidence submitted since June 1999 is new, relates to a 
fact necessary to substantiate the claim for service 
connection for the cause of the veteran's death, and raises a 
reasonably possibility of substantiating the claim. 

3.  At the time of the veteran's death in April 1999, he was 
service-connected for post-traumatic stress disorder (PTSD), 
rated at 30 percent and for residuals from a healed fracture 
of the left tibia, rated at 10 percent, for a combined 
evaluation of 40 percent.

4.  The Certificate of Death indicates the veteran died in 
April 1999, and lists the immediate cause of death as GI 
(gastrointestinal) bleed due to squamous cell carcinoma of 
esophagus.

5.  The veteran is presumed to have been exposed to 
herbicides during his service in the Republic of Vietnam.

6.  Esophageal cancer was first demonstrated many years after 
service, and was not related to the veteran's service.

7.  There is no competent medical evidence of record that 
demonstrates that a service-connected disability or a 
disability for which service connection could have been 
granted caused, hastened, or materially or substantially 
contributed to the veteran's death.




CONCLUSIONS OF LAW

1.  The June 1999 rating denying service connection for the 
cause of the veteran's death is final.  38 U.S.C.A. § 7105 
(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1998); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2008).  

2.  New and material evidence has been submitted regarding 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 

3.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 
3.102, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which established additional requirements 
with respect to the content of VA notice for claims to 
reopen.  Without deciding whether the notice and development 
requirements of Kent have been satisfied in the present case, 
it is the Board's conclusion that the case does not preclude 
the Board from adjudicating this portion of the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant by reopening the claim of service 
connection for the cause of the veteran's death, and a 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Referable to the merits of the appellant's claim, in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, which includes a claim of service connection 
for the cause of the veteran's death, section 5103(a) notice 
must be tailored to the claim. The notice should include (1) 
a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

VCAA notice was provided to the appellant in July 2006 and 
January 2008.  These letters informed the appellant of what 
evidence was required to substantiate the claim, and of the 
appellant's and VA's respective duties for obtaining 
evidence.  They satisfied the requirements of Hupp and the 
appellant herself has exhibited knowledge of the requirements 
by submitting evidence and argument that disability 
associated with service caused or contributed to the 
veteran's demise.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The RO 
obtained a VA medical opinion regarding the veteran's cause 
of death.  

New and Material Evidence

The appellant seeks service connection for the cause of the 
veteran's death.  By rating decision in June 1999, the RO 
denied her claim, stating the evidence failed to show a 
relationship between the veteran's service and his cause of 
death.  At the time of the denial, the claims folder 
contained the veteran's service treatment records, VA 
outpatient records from July 1996 to April 1999, and the 
death certificate.  The appellant did not appeal the denial; 
therefore, it is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998). 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

By application in June 2006, the appellant attempted to 
reopen her claim.  The claim was reopened, without the RO 
considering whether the appellant had submitted new and 
material evidence.  In a September 2006 rating decision, the 
claim was denied and she filed a timely appeal.  Thus, to 
determine whether new and material evidence has been 
submitted, all evidence submitted since the June 1999 denial 
of entitlement to service connection, will be reviewed.

Since June 2006, the appellant submitted a February 2008 
private medical opinion showing a possible contributory 
factor in the veteran's death.  This opinion is new in that 
it was not previously before agency decision makers.  Also, 
the opinion is material, as it relates to facts necessary to 
substantiate the claim, that is, the veteran's service-
connected disability caused or contributed to his death.  
Presuming its credibility, it raises a reasonable possibility 
of substantiating the claim.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  New and material evidence has been 
submitted to reopen the claim, and to this extent the appeal 
is allowed.  

Service connection for Cause of Death

The veteran died in April 1999.  His death certificate lists 
the cause of death as GI bleed due to squamous cell carcinoma 
of the esophagus.  The veteran's outpatient records from the 
VA Medical Center confirm this diagnosis.  The appellant 
contends that the esophageal cancer was due to the veteran's 
service in Vietnam, and specifically, to his exposure to 
certain herbicides.  At the time of the veteran's death, he 
was service-connected for PTSD and residuals from a healed 
fracture of the left tibia.

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations provide that a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during such period of service.  38 C.F.R. § 3.307(a).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a malignant tumor became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2008).  

Under 38 C.F.R. § 20.1106 (2008), issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.

The veteran served in the Republic of Vietnam from July 1968 
to July 1969, he is presumed to have been exposed to an 
herbicide agent, such as Agent Orange.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases have 
been associated with exposure to herbicide agents and will be 
presumed by VA to have been incurred in service even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. §§ 3.307(a), 3.309(e).  The disease 
entity in this case is esophageal cancer, which is not listed 
as a presumptive disease in the regulation.  

In June 2007, the Secretary specifically determined that 
gastrointestinal cancers, including esophageal cancer, are 
not related to herbicide exposure.  In particular, the 
Secretary found that "[t]aking account of the available 
evidence and NAS' analysis, ... the credible evidence against 
an association between herbicide exposure and 
gastrointestinal tract tumors outweighs the credible evidence 
for such an association, and he has determined that a 
positive association does not exist."  72 Fed. Reg. 32,395 
(June 12, 2007).  As such, the veteran's esophageal cancer is 
not subject to the presumption for diseases associated with 
herbicide exposure; therefore, the veteran does not qualify 
for compensation under this provision.    

While the appellant believes that the esophageal cancer was 
caused by Agent Orange exposure in service, the question of 
whether exposure many years earlier caused the esophageal 
cancer is medical in nature and requires evidence from a 
physician or other competent medical source.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board notes that her 
opinion as to medical matters, no matter how sincere, is 
without probative value because she, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  Id.

There is simply no competent probative evidence associating 
the veteran's esophageal cancer to service, and as noted 
above, clinical studies on this subject have shown that the 
credible evidence against an association between herbicide 
exposure and gastrointestinal tract tumors outweighs the 
credible evidence for such an association.  The Board 
concludes that there is no basis to establish a link between 
the veteran's fatal esophageal cancer and military service, 
to include any Agent Orange exposure therein.  

In the alternative, the veteran's surviving spouse raised the 
possibility that the veteran should have been service-
connected for diabetes mellitus during his lifetime, and that 
his diabetes mellitus contributed to the veteran's death.  
Diabetes mellitus is subject to presumptive service 
connection under 38 C.F.R. § 3.309.  The veteran's service 
treatment records are negative for diabetes mellitus in-
service.  However, his outpatient records from the VA Medical 
Center confirm that the veteran had a diagnosis of diabetes 
mellitus.  

In support of her contention, the appellant obtained a 
private medical opinion dated February 2008.  In rendering an 
opinion, the physician stated that he briefly reviewed the 
veteran's chart, and based on the veteran's poorly controlled 
diabetes, his diabetes could "definitely contribute to his 
demise."  The private physician did not indicate what 
specific chart he was referring to, or include any specific 
treatment dates.  The physician also failed to mention 
whether he reviewed the veteran's death certificate or any 
other medical documents.  Also, the physician did not 
reference the veteran's esophageal cancer, and how the 
diabetes mellitus affected this condition to contribute to 
the veteran's death.    

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  Utendahl v. Derwinski, 1 Vet. App. 530 (1991).  It is 
not sufficient to show some relationship, but it must be a 
direct causal relationship that contributed to the death.  
The private physician did not make such a correlation.   

In December 2007, VA also obtained a medical opinion in this 
case.  The VA opinion was obtained from the VA Medical Center 
where the veteran was a patient at the time of his death.  
The examiner was asked to render an opinion as to whether the 
insulin-dependent diabetes materially contributed to, or 
hastened the veteran's demise, as a result of esophageal 
carcinoma.  The examiner had access to the complete claims 
file to assist in rendering his opinion.  The examiner's 
opinion was that the diabetes mellitus did not contribute to, 
or hasten his demise.  His rationale was based on the 
veteran's laboratory information and symptoms in that they 
did not show diabetes contributed to his demise but that the 
veteran had severe blood loss which eventually resulted in 
death.  Although, the veteran did not have good control of 
his diabetes, at the time of his last hospital admission for 
the esophageal carcinoma, there was no evidence of 
hyperglycemic (increased levels of glucose in the blood) or 
hyperosmolar (increase in bodily fluids).  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The private examiner made a "brief review" of the chart and 
cited to some elevated laboratory findings to support the 
conclusion that poorly controlled diabetes mellitus "could 
definitely contribute to his demise".  The VA examiner 
reviewed the entire claims file and included a nearly two 
page synopsis of the veteran's medical history.  He 
specifically cited to laboratory studies and exhibited 
symptoms during the last few days and hours of the veteran's 
life.  It was concluded that the severe blood loss (due to 
esophageal cancer) was the overwhelming and significant 
factor in the veteran's demise and there was no indication 
that the diabetes mellitus contributed to a significant 
degree.  The VA opinion is factually accurate, fully 
articulated, and contains sound reasoning; it is clearly more 
probative than the private medical opinion.  Therefore, the 
VA opinion is afforded significant probative value.  

Service connection may also be established with proof of 
direct causation; however, the Board finds that service 
connection based on a theory of direct causation for the 
cause of the veteran's death is unwarranted.  The criteria 
for determining whether the cause of death is service 
connected, are the same criteria for determining whether a 
disease or disability is service connected. 38 U.S.C.A. § 
1310 (a) (West 2002).  At the time of the veteran's death, he 
was service connected for PTSD and a residuals of a fracture 
to the left tibia.  There is no competent medical evidence  
of record that indicates these disabilities contributed to 
his death.

While the appellant does not contend that the veteran's 
esophageal cancer was directly related to his service, it is 
noted that his service medical records are negative for 
diagnosis or treatment of the same.  In addition, there is no 
medical evidence suggesting that the veteran's esophageal 
cancer was manifested within the first post service year or 
is otherwise related to service.  There is no competent 
medical evidence of a nexus between the veteran's service and 
the cause of death listed on the death certificate.  

Accordingly, the preponderance of the evidence is against the 
appellant's claim; the benefit of the doubt provision does 
not apply.  Service connection for the cause of the veteran's 
death is not warranted. 




ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
the cause of the veteran's death is granted, and to this 
extent the appeal is allowed.

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


